Title: From John Quincy Adams to Abigail Smith Adams, 8 March 1809
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear Mother.
Washington 8. March 1809.

I had heard of your illness with extreme concern, from my wife, and also through Mr: Cranch and Mrs. Quincy—The sight of your hand-writing again, has given me the purest joy, though allayed by the evident weakness in which you wrote—I believe there is in the sentence I have just written there is something which might be called a bull—But my feelings both of pleasure and pain at the idea of your recovery and of your remaining indisposition are too strong to find correctness of expression.
The business upon which I came here has been such a continual and such an oppressive burthen both upon my time and upon my attention, that I have scarcely found an hour in a week, for writing to my wife, and to my clients—From the former I knew you would hear what I could write to her, and although I ought to have written to my father, I thought it scarcely possible for me to put pen to paper to him without saying something better omitted—I have indeed had as little time to attend to the course of public affairs, as for writing to my friends—While Congress was in Session I never could attend their debates excepting for a few minutes, three or four times in the House of Representatives, and once in the Senate—And as I have had as little leisure for perusing the debates in the newspapers, I dare say you have learnt from the public prints more of what has been doing here, than I have known, though upon the spot.
We have gone through the arguments on the principal cause for which I came here—They were finished last Saturday; and yesterday I also argued a question involved in both the others, upon which I expect a decision that will be final against us, though it would not be final in our favour—The chief Justice, and four other judges are here—Judge Chase and judge Todd, are absent—Mr: Chase, said to be dangerously ill—I called on Mrs: Cushing two days since; and she desired to be particularly remembered to you—The Chief Justice requested me also to present his respects to my father; and said if any thing could call him eastward as far as Boston, it would give him the highest pleasure to go and see him.
You will have all the accounts of the New President’s inauguration, and of his speech, before this letter can come to hand—On Monday he sent in to the Senate his list of nominations—Mr: R. Smith Secretary of State—Dr: Eustis Secretary at War—Mr: Paul Hamilton of South Carolina Secretary of the Navy—And Mr: Gallatin to remain at the head of the Treasury—Among the other nominations was my name as Minister to Russia—But the Senate yesterday resolved that it was not expedient to send a Minister to Russia—This Event is I believe, the best for myself and my family; and I hope it is the best for my Country—I never had either expectation or notice of the nomination untill within a half an hour of its being made.
The Court will sit about a week longer—I shall leave this place on my return home either next Monday, or at latest Wednesday—I hope to reach Boston at latest by the 25th: instt:
I am ever your affectionate Son.
John Quincy Adams